11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


In the interest of X.G.P., a child,          * From the 266th District Court
                                              of Erath County
                                               Trial Court No. CV-33116.

No. 11-16-00114-CV                           * May 27, 2016

                                             * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

   This court has considered the motion to dismiss this appeal and concludes that
the motion should be granted. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Gabriela Rios.